Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/JP2017/017494 filed on 05/09/2017.
Claims 13-20 are currently pending in this patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 07/27/2020), Applicants filed a response, two new IDSs and an amendment on 01/25/2021, canceling claims 1-5, 10 and 12 is acknowledged. The examiner is also acknowledging the filing of an IDS on 03/10/2021.
Claims 15, 17 and 19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 13-14, 16 and 18 are present for examination.


Applicants' arguments filed on 01/25/2021, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

New-Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/24/2020, 02/16/2021 and 03/10/2021 are acknowledged. The submission is in compliance with the provisions of 37 

Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The previous rejection of Claims 2 and 5 (depends on claim 1) under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims, i.e. canceling claims 2 and 5, and persuasive arguments. 

Withdrawn-Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. T

The previous rejection of Claims 1-2, 5 and 12 under 35 U.S.C. 112(a), first paragraph, as failing to comply with the Written Description requirement and Scope of Enablement, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections - 35 USC § 112(a), (new matter)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	The previous rejection of Claims 1, 2, 5 and 12 under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments.  

Withdrawn-Claim Rejections – AIA  35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Laurence Manber, applicants’ representative on 003/16/2021. 

Election/Restriction
Claims 13-14, 16 and 18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 17 is  directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, mailed on 04/07/2020 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of Groups I and XII (claims 13-14, 16, 17 and 18) as set forth in the Office action mailed on 04/07/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Amend the claim(s) as shown below:
13. (Currently Amended) An electrode comprising a modified glucose dehydrogenase[[s]] using a flavin adenine dinucleotide (FAD) as a coenzyme (FAD-GDH), wherein the modified FAD-GDH is based on a FAD-GDH before amino acid substitution selected from the group consisting of (i) to (iv):
	(i) FAD-GDH comprising an amino acid sequence having an identity of [[80%]] 85% or more with the amino acid sequence of SEQ ID NO: 1 and having glucose dehydrogenase activity;
	(ii) FAD-GDH comprising an amino acid sequence having an identity of [[80%]] 85% or more with the amino acid sequence of SEQ ID NO: 1 over the full length and having an identity of 90% or higher identity between the homologous region consisting of positions 31 to 41, 58 to 62, 71 to 85, 106 to 116, 119 to 127, 132 to 134, 136 to 144, 150 to 153, 167 to 171, 219 to 225, 253 to 262, 277 to 281, 301 to 303, 305 to 312, 314 to 319, 324 to 326, 332 to 337, 339 to 346, 348 to 354, 386 to 394, 415 to 417, 454 to 459, 476 to 484, 486 to 491, 508 to 511, 518 to 520, 522 to 524, 526 to 528, 564 to 579, 584 to 586, 592 to 595, 597 to 599, 607 to 617 and 625 to 
	(iii) FAD-GDH comprising an amino acid sequence having an identity of [[80%]] 85% or more with the amino acid sequence of SEQ ID NO: 1 over the full length and having an identity of 95% or higher identity between the homologous region consisting of positions 31 to 41, 58 to 62, 71 to 85, 106 to 116, 119 to 127, 132 to 134, 136 to 144, 150 to 153, 167 to 171, 219 to 225, 253 to 262, 277 to 281, 301 to 303, 305 to 312, 314 to 319, 324 to 326, 332 to 337, 339 to 346, 348 to 354, 386 to 394, 415 to 417, 454 to 459, 476 to 484, 486 to 491, 508 to 511, 518 to 520, 522 to 524, 526 to 528, 564 to 579, 584 to 586, 592 to 595, 597 to 599, 607 to 617 and 625 to 630 of SEQ ID NO: 1 and the homologous region of the FAD-GDH consisting of corresponding positions and having glucose dehydrogenase activity; and
	(iv) FAD-GDH comprising an amino acid sequence having an identity of 90% or more with the amino acid sequence of SEQ ID NO: 1 over the full length and having glucose dehydrogenase activity;
and wherein the modified FAD-GDH comprises an amino acid substitution at the position(s) corresponding to the following amino acid(s):
	the amino acid at the 175th position in the amino acid sequence of SEQ ID NO: 1 is cysteine, and 
	the amino acid at the 214th position in the amino acid sequence of SEQ ID NO: 1 is cysteine; and
	has an improved thermal stability compared to the FAD-GDH before the amino acid substitution.



Cancel claims 15, 19 and 20.
Allowable Subject Matter
	Claims 13-14, 16, 17-18 and 21 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed an electrode comprising a modified glucose dehydrogenases using a flavin adenine dinucleotide (FAD) as a coenzyme (FAD-GDH), wherein the modified FAD-GDH is based on a FAD-GDH before amino acid substitution selected from the group consisting of (i) to (iv): (i) FAD-GDH comprising an amino acid sequence having an identity of 85% or more with the amino acid sequence of SEQ ID NO: 1 and having glucose dehydrogenase activity; (ii) FAD-GDH comprising an amino acid sequence having an identity of 85% or more with the amino acid sequence of SEQ ID NO: 1 over the full length and having an identity of 90% or higher identity between the homologous region consisting of positions 31 to 41, 58 to 62, 71 to 85, 106 to 116, 119 to 127, 132 to 134, 136 to 144, 150 to 153, 167 to 171, 219 to 225, 253 to 262, 277 to 281, 301 to 303, 305 to 312, 314 to 319, 324 to 326, 332 to 337, 339 to 346, 348 to 354, 386 to 394, 415 to 417, 454 to 459, 476 to 484, 486 to 491, 508 to 511, 518 to 520, 522 to 524, 526 to 528, 564 to 579, 584 to 586, 592 to 595, 597 to 599, 607 to 617 and 625 to 630 of SEQ ID NO: 1 and the homologous region of the FAD-GDH consisting of corresponding positions and having glucose dehydrogenase activity; (iii) FAD-GDH comprising an amino acid sequence having an identity of 85% or more with the amino acid sequence of SEQ ID NO: 1 over the full length and having an identity of 95% or higher identity between the homologous region consisting of positions 31 to 41, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner

Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
REMSEN Building and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656